541 F.2d 678
UNITED STATES of America and Hugh J. Williams, RevenueAgent, Internal Revenue Service, Petitioners-Appellees,v.Bernard L. HALEY, Respondent-Appellant.
No. 73-1576.
United States Court of Appeals,Eighth Circuit.
Feb. 12, 1974.

Before HEANEY, BRIGHT and ROSS, Circuit Judges.

ORDER

1
Bernard L. Haley appealed directly to this Court from an order of the United States Magistrate for the Western District of Missouri compelling Haley to provide certain information to the Internal Revenue Service.  Haley now asks for dismissal of his appeal.


2
We grant the motion to dismiss the appeal.  In doing so, we note that this Court is without jurisdiction to hear appeals made directly from the decisions of United States Magistrates.  The jurisdiction of the Courts of Appeals exists only insofar as it is provided by statute.  9 J. Moore, Federal Practice P 110.01 (2d ed. 1973).  Generally, it is limited to " * * * appeals from * * * final decisions of the district courts of the United States * * * ".  28 U.S.C. § 1291 (1970).  There being no decision by a federal District Court here nor jurisdiction pursuant to any other statute, we are without jurisdiction to hear this appeal.  See, United States v. Various Documents, Papers and Books of Briggs & Turivas, et al., 278 F. 944 (7th Cir. 1921), cert. denied, 258 U.S. 617, 42 S.Ct. 271, 66 L.Ed. 793 (1922).  Review of the magistrate's decision must first be sought in the District Court.